Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Status of Claims
Applicant’s amendments dated 12/16/2020 have been entered. Claims 1 and 17 have been amended. Claims 3 and 7-9 have been cancelled. No claims have been added. This leaves claims 1, 2, 4-6, and 10-19 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim et al. (US 2014/0094536) in view of Isayev et al. (US 4,728,698), in view of Bose et al. (Synthesis and effect of polyphosphazenes on the thermal, mechanical and morphological properties of poly(etherimide)/thermotropic liquid crystalline polymer blend).
Regarding claims 1, 2, 4, 5, and 13, Guggenheim teaches a polyetherimide of the formula (1) (Guggenheim para 16, 50):

    PNG
    media_image1.png
    237
    524
    media_image1.png
    Greyscale

where T may be either -O- or -O-Z-O (Guggenheim para 53); where Z is a C6-24 aromatic monocyclic or polycyclic group optionally substituted with 1 to 6 C1-8- alkyl groups, 1-8 halogen atoms, or a combination thereof (Guggenheim para 53), Z may further have the structure of formula (4):

    PNG
    media_image2.png
    216
    476
    media_image2.png
    Greyscale

where Ra and Rb are each independently a halogen atom or a monovalent hydrocarbon group, where p, q, and c are each independently integers of 0-4, and Xa is a single bond,  -O-, -S-, -S(O)-, -S(O)2, -C(O)-, or C1-18 organic bridging group (Guggenheim para 53);
and where R is a C2-20 alkylene group (Guggenheim para 51), such as any of the divalent formulas of group (3) (Guggenheim para 52):

    PNG
    media_image3.png
    363
    900
    media_image3.png
    Greyscale

where Q1 is -O-, -S-, -C(O)-, -SO2-, -SO-, -Cy-H2y- where y is an integer from 1 to 5, or a halogenated derivative thereof, alternately Q1 may be -(C6H10)z- where z is an integer from 1 to 4 (Guggenheim para 52).
Guggenheim further teaches that the polyetherimide composition may have one or more additional polymers, up to about 20 wt% (Guggenheim para 110), and a reinforcing filler, such as glass fiber (Guggenheim para 96), in an amount of 10-20 wt% (Guggenheim para 100) based on the total weight of the composition.
Finally, Guggenheim teaches that the weight average molecular weight may be 10,000 to 80,000 g/mol (Daltons). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. 
 Guggenheim is silent with respect to the presence of 0.5-15 wt% of a phosphate and/or phosphazene flow promoter, and the presence of 5-15 wt% of a liquid crystalline polymer. Due to lacking these elements, Guggenheim is also silent with respect to the MFR of the polyimide composition being 10% higher than a polyimide composition without the flow promoter and to 
While Guggenheim does not teach the inclusion of a phosphate or a phosphazene additive, it does teach the inclusion more broadly of organophosphorous compounds (Guggenheim para 103-105).
Guggenheim, Isayev, and the instant application are related in the field of polyetherimide compositions. Isayev teaches including wholly aromatic polyester liquid crystal polymer (Isayev column 4, lines 52-63) in an amount of about 2-20 wt% of the total composition (Isayev column 5, lines 13-22) yielding a self-reinforced composite which has high tensile strength in both the longitudinal and transverse directions (Isayev column 6, lines 61-64) and higher modulus and impact strength relative to pure polyetherimide (Isayev column 7, lines 21-27). 
It would be obvious to one of ordinary skill in the art to modify the polyetherimide composition of Guggenheim to include 2-10 wt% of a wholly aromatic polyester liquid crystal polymer as taught by Isayev because this would yield a polyetherimide composition with improved tensile strength in both the longitudinal and transverse directions, as well as higher modulus and impact strength relative to pure polyetherimide.
Guggenheim in view of Isayev remains silent with respect to the presence of a phosphazene or phosphate ‘flow promoter.’ 
Guggenheim, Isayev and Bose are related in the field of polyetherimides (PEI) blended with thermotropic liquid crystalline polymers (LCP). Bose further teaches including a phosphazene to act as a compatibilizer between the PEI and the LCP, which in turn provided the composite with superior thermal stability (Bose abs). Bose teaches the phosphazene should be present in an amount of about 2.5 wt% which yields a polymer composite which sees the onset Bose section 3.1, Table 1, 2) and improved tensile strength (Bose section 3.6, Table 5). As Bose teaches an exemplary amount of phosphazene at 2.5 wt% and Isayev teaches an exemplary amount of PCL at 20 wt%, this would give an exemplary ratio of 2.5:20, which is within the claimed range. It would therefore be obvious to one of ordinary skill in the art to further modify the PEI/LCP blend of Guggenheim in view of Isayev to include a polyphosphazene in the amount taught by Bose because the phosphazene increases the compatibilization between the PEI and LCP to give improved properties such as higher thermal stability and improved tensile strength. 
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of phosphazene and LCP taught by Guggenheim in view of Isayev in further view of Bose overlaps with the instantly claimed amounts of phosphazene and LCP, and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05 Further, as the PEI/PCL/phosphazene blend taught by Guggenheim in view of Isayev in further view of Bose teaches the same materials in the same relative amounts as claimed, it would be expected to have the claimed at least 10% increase to the MFR and at least 10% decrease to the capillary melt viscosity relative to polyetherimide as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 6, Guggenheim in view of Isayev in further view of Bose teaches a PEI/PCL/phosphazene composition as above for claim 4. Guggenheim further teaches that R may be m-phenylene, p-phenylene, or a combination thereof and Z is 2,2-(4-phenylene)isopropylidene (Guggenheim para 54).
Regarding claims 14 and 15, Guggenheim in view of Isayev in further view of Bose teaches a PEI/PCL/phosphazene composition as above for claim 1. As the composition of Guggenheim in view of Isayev in further view of Bose teaches the claimed composition including the presence of the phosphazene, LCP, and fillers, it would be expected to have the same properties as claimed, such as a flame out time of less than or equal to 2.5 s, no degredation to tensile modulus and flexural modulus or strength. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 16-18, Guggenheim in view of Isayev in further view of Bose teaches a PEI/PCL/phosphazene composition as above for claim 1. Guggenheim further teaches that an article, such as electrical connectors, communication device, and electrical sockets (Guggenheim para 126)  may be formed from the polyetherimide composition by injection and compression molding, or extrusion (Guggenheim para 118). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim, Isayev, and Bose as applied to claim 1, above, and further in view of Odle et al. (US 2007/0066740).
Regarding claims 10 and 12, Guggenheim in view of Isayev and Bose teaches a PEI/PCL/phosphazene composition as above for claim 1.
Guggenheim in view of Isayev and Bose is silent with respect to the presence of an aromatic phosphate.
Guggenheim in view of Isayev and Bose, and Odle are related in the field of polyetherimide compositions where are formed into articles. Odle teaches the inclusion of organophosphates such as aryl phosphates, bisphenol A diphosphate, resorcinol diphosphate, di/biphenyl phosphate, or a combination thereof, as well as in combination with other flame retardants (Odle para 235-236). It would be obvious to one of ordinary skill in the art to modify the composition of Guggenheim in view of Isayev and Bose to include one or more organophosphates in the polyetherimide composition as taught by Odle because this would increase the flame resistance of the composition. 
Additionally, this combination would render a composition which meets claim 12’s requirements for both an aryl phosphate and a phosphazene, while the combination does not refer to them as ‘flow promoters’, as each element is the same in the combination as claimed, it would be expected to function as a ‘flow promoter’.
Finally, when faced with a mixture of organophosphorous compounds, recognized by Guggenheim as useful additives (Guggenheim para 103), one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim, Isayev, and Bose as applied to claim 1, above, and further in view of Kojima et al. (Crystal modifications of poly[bis(phenoxy)phosphazene]).
Regarding claim 11, Guggenheim in view of Isayev and Bose teaches a PEI/PCL/phosphazene composition as above for claim 1. Bose further teaches selecting the phosphazene for the particular PEI/LCP blend being used (Bose section 3.2) and the desired Tg (Bose section 3.2). Bose uses poly[bis(trifluorethoxy)phosphazene] (PBFPas an exemplary phosphazene which obtains provides increased thermal degredation temperatures (Bose scheme 1; Table 1,2).
Guggenheim in view of Isayev and Bose remain silent with respect to the polyphosphazene being specifically poly[bis(phenoxy)phosphazene (PBPP).
Guggenheim in view of Isayev and Bose and Kojima are related in the field of polyphosphazenes. Kojima teaches characterization of properties and crystallography of PBPP and compares it with PBFP (Kojima, throughout), particularly noting that the first transition temperature of PBPP is higher than that of PBFP by about 70°C (Kojima page 775). It would therefore be obvious to one of ordinary skill in the art to either include PBPP as a phosphazene in the composition of Guggenheim in view of Isayev and Bose or replace the PBFP as taught by .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim, Isayev, and Bose as applied to claim 1, above, and further in view of van der Mee et al. (US 2013/0224462).
Regarding claim 19, Guggenheim in view of Isayev in further view of Bose teaches a PEI/PCL/phosphazene composition as above for claim 16. Guggenheim further teaches that an article, such as electrical connectors, communication device, and electrical sockets (Guggenheim para 126)  may be formed from the polyetherimide composition by injection and compression molding, or extrusion (Guggenheim para 118).
Guggenheim in view of Isayev and Bose remain silent to the thickness of any articles.
Guggenheim in view of Isayev and Bose and van der Mee are related in the field of polyetherimides which may be mixed with additional polymers (van der Mee abs) and formed into articles, such as sheets (van der Mee para 101) with a thickness of 0.5-5 mm (van der Mee para 102). It would be obvious to one of ordinary skill in the art that one would be able to select an article as taught by Guggenheim in view of Isayev and Bose, such as a sheet, and control the thickness to 0.5-5 mm as taught by van der Mee. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Guggenheim in view of Isayev and Bose in further view of van der Mee overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant provides a summary of the rejection and claimed subject matter on pages 7-9, with arguments appearing to begin at the bottom of page 9.
Applicant argues on pages 9-10 that they do not believe one of ordinary skill in the art would have combined Guggenheim and Isayev, for reasons previous submitted. The Examiner respectfully disagrees, and believes that one of ordinary skill in the art would combine the references for all the reasons set forth above and in prior actions. Additionally, Applicant has not pointed to any explicit teaching away or provided a reason that would render the combination inoperable for the intended purpose.
Applicant argues on page 10, and again on page 12, that none of Guggenheim, Isayev, nor Bose recognize that the combination of liquid crystal polymer and an aryl phosphate or phosphazene provides the polyetherimide composition with improved flow.
It is noted that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), see MPEP 2145(II). In the instant case, the prior art rejection of record has the claimed polyetherimide with 0.5-15 wt% of an aromatic phosphate, phosphazene, or both, and 5-15 wt% of a liquid crystal polymer. It is further noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. In short, while the prior art references may not name ‘improved flow’ as a benefit, the combination of the components in the claimed amount was clearly known, with benefits such as improved thermal stability and tensile strength.
Applicant argues on pages 10-12 that there is a showing of unexpected results for the improved melt flow rate when the aryl phosphate or phosphazene was added. The Examiner respectfully disagrees that this constitutes an unexpected result as the claimed amounts of polyetherimide/LCP/phosphazene are known in the prior art. Additionally, Applicant continues to allege that the addition of the phosphazene had an unexpected increase on the flow of the polyetherimide/LCP blend, and has narrowed several ranges to align the claims more closely with the data provided in the specification. However, it is noted that the feature which is stated to be the unexpected element, the aryl phonphate and/or phosphazene claimed range is 0.5-15 wt% while the Examples in the specification appear to only show an upper limit of 5 wt%, with no datapoints outside the upper end of the claimed range. Applicant is respectfully reminded that To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d)II.
Applicant asserts on pages 12-14 that none of Odle, Kojima, nor van der Mee cure the alleged deficiencies of Guggenheim, Isayev, or Bose for the reasons argued for those references. The Examiner respectfully disagrees for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA B FIGG/            Examiner, Art Unit 1781                                                                                                                                                                                            	3/14/21